ACCEPTED
                                                                                       03-15-00376-CV
                                                                                               7131772
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  9/28/2015 4:14:52 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                           CAUSE NO. 03-15-00376-CV

DELORES GALVAN,               §                        COURT OF APPEALS
                                                                FILED IN
                                                             3rd COURT OF APPEALS
    Appellant,                §                                  AUSTIN, TEXAS
                              §                              9/28/2015 4:14:52 PM
                              §                                JEFFREY D. KYLE
vs.                           §                  THIRD               Clerk
                                                         JUDICIAL DISTRICT
                              §
                              §
ROBERT LEAK, Individually and §
ZEBRA INSTRUMENTS             §
CORPORATION,                  §
    Appellees.                §                            STATE OF TEXAS


 APPELLANT’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

        COMES NOW, Delores Galvan, Appellant herein, requesting a fifteen (15)

day extension to file her Appellant’s Brief.

        Appellant’s Brief is due September 28, 2015. Appellant seeks a fifteen (15)

day extension. In the past thirty (30) days, Appellant’s counsel has prepared for

several hearings, motions, responses for Summary Judgments, tried one case,

attended several depositions and mediations, and prepared for two cases set for

trial in the next month. While significant time has been spent on this brief,

Appellant respectfully requests a fifteen (15) day extension so that justice may be

done.
                                        Respectfully submitted,

                                        LAW OFFICE OF SCOTT OGLE

                                        By: _/s/_Scott Ogle
                                              Scott Ogle
                                        State Bar No. 00797170
                                        2028 W. Ben White Blvd.
                                        Austin, Texas 78704
                                        Telephone: (512) 442-8833
                                        Facsimile: (512) 442-3256
                                        soglelaw@peoplepc.com




                      CERTIFICATE OF CONFERENCE

      I certify that I have attempted to conferred with opposing counsel on

September 28, 2015.



                                              _/s/Scott Ogle
                                                    Scott Ogle
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered to all counsel of record in accordance with the Texas Rules of Civil
Procedure, on this the 28th day of September, 2015.

      Christopher Stanley
      Sneed Vine & Perry
      1104 S. Church Street
      Georgetown, Texas 78626
      Via email: gtwnfilings@sneedvine.com
      Via facsimile: (512) 819-9707


                                                   _/s/Scott Ogle
                                                         Scott Ogle